Citation Nr: 0701174	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  93-24 190A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Whether a February 1992 rating decision was clearly and 
unmistakably erroneous in granting entitlement to Dependency 
and Indemnity Compensation (DIC) pursuant to 38 U.S.C.A. 
§ 1318.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967.

This case comes to the Board of Veterans' Appeals (Board) 
from a February 1992 rating decision in which the Department 
of Veterans Affairs (VA) Regional Office (RO) denied service 
connection for the cause of the veteran's death.  In a June 
1992 rating decision the RO determined that the February 1992 
rating decision was clearly and unmistakably erroneous in 
awarding DIC pursuant to 38 U.S.C.A. § 1318.  The appellant, 
mother of one of the veteran's children, perfected appeals of 
those decisions.

The issue of entitlement to DIC pursuant to 38 U.S.C.A. 
§ 1318 is addressed in the remand portion of the decision 
below and is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The death certificate indicates that the veteran died in 
June 1991, and lists the immediate cause of death as 
accidental electrocution.

2.  At the time of the veteran's death, service connection 
was in effect for schizophrenic reaction and post-operative 
splenectomy. 

3.  The veteran's service-connected disabilities did not 
contribute substantially or materially to his death. 


CONCLUSION OF LAW

The cause of the veteran's death was not incurred in or 
aggravated by his active service.  38 U.S.C.A. §§ 1110, 1310, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.  §§ 3.102, 3.303, 
3.312 (2006). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

In correspondence dated in February 2004, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
appellant under 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2006).  Specifically, the AOJ notified 
the appellant of information and evidence necessary to 
substantiate the claim for service connection for the cause 
of the veteran's death; information and evidence that VA 
would seek to provide; and information and evidence that she 
was expected to provide.  The appellant was instructed to 
submit any evidence in her possession that pertained to her 
claim.  Although this notice was delivered after the initial 
denial of the claim, the AOJ subsequently readjudicated the 
claim based on all the evidence in November 2005, without 
taint from prior adjudications.  Thus, the appellant was not 
precluded from participating effectively in the processing of 
her claim and the late notice did not affect the essential 
fairness of the decision. 

VA has done everything reasonably possible to assist the 
appellant with respect to her claim for benefits in 
accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. 
§ 3.159(c) (2006).  The veteran's service medical records 
have been associated with the claims file.  All treatment 
records relevant to this claim have been secured.  

Service connection for Cause of Death

The appellant contends that the veteran's psychiatric 
disability contributed substantially to his death, which the 
record confirms involved electrocution and subsequent fall 
from the roof of a house.  In particular, she contends that 
the veteran was not in his right mind, nor was he stable 
enough to be walking on top of the roof of his house which 
was under construction.  She also has inferred that the 
veteran may have purposefully electrocuted himself as he felt 
himself to be indestructible, due to his psychiatric 
disability.

A claimant of dependency and indemnity compensation (DIC) 
benefits under 38 U.S.C.A. § 1310 must establish that a 
disability of service origin caused, hastened, or 
substantially and materially contributed to death.  See 38 
U.S.C.A. § 1310(b); 38 C.F.R. § 3.312.  The death of a 
veteran will be considered to have been due to a service-
connected disability where the evidence establishes that such 
disability was either the principal or contributory cause of 
death.  38 C.F.R. § 3.312.  For a service-connected 
disability to constitute a contributory cause, it must 
contribute substantially or materially.  38 C.F.R. § 
3.312(c)(1) (2006).  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  Id.  That finding 
will be determined by the exercise of sound judgment, without 
recourse to speculation, after a careful analysis has been 
made of all the facts and circumstances surrounding the death 
of the veteran.  Id.   

At the time of the veteran's death in June 1991, service 
connection had been established for schizophrenic reaction, 
undifferentiated type, rated as 100 percent disabling; and 
post-operative splenectomy, rated as 30 percent disabling.  

The claims file includes a report of contact showing that the 
veteran's surviving spouse called the RO on June [redacted], 1991, to 
report that he had accidentally died on June [redacted].  The police 
report indicates that on June [redacted] the veteran was working on 
the roof of his house when he came into contact with 
electrical wires and received an electrical discharge.  He 
was transported to a hospital, where he later died.  The 
treating physician determined that the death was due to the 
electrical discharge.  An autopsy was performed, which 
resulted in the conclusion that the veteran's death was an 
accident as the result of electrocution.  The death 
certificate shows that the veteran died June [redacted], 1991, due to 
the electrocution.

The appellant testified in November 1993 that she had known 
the veteran all her life, and that he was often suicidal in 
the year prior to his death.  She testified that on the 
morning of his death she went to his house and was told that 
he had slipped and fallen against electrical wires, and was 
then hospitalized.  She then went to the hospital to see him, 
and observed him laughing and joking; he later died.

In October 2005, the appellant submitted an affidavit from 
the police officer who prepared the original report regarding 
the circumstances of the veteran's death.  In the affidavit, 
the police officer stated that when he arrived on the scene 
in June 1991 he assumed that the veteran's injury was due to 
an accident, in that no family members were present.  He also 
stated that he was not then aware of the fact that the 
veteran experienced "suicidal ideation."  He indicated that 
the autopsy showed burn wounds on both hands, indicating that 
the veteran had grabbed the electrical wire with both hands; 
he asserted that this was evidence of his intent to commit 
suicide.

Contrary to the police officer's current assertion, evidence 
in the claims file shows that the veteran's surviving spouse 
was present when the electrocution occurred, although she did 
not witness the actual event.  The autopsy report refers to 
abrasions on both hands; not electrical burns.  Because he is 
not a medical professional, and did not witness the veteran's 
injury, the police officer is not competent to provide 
evidence of whether his contact with the electrical wires was 
deliberate.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992) (a lay person is not competent to provide evidence 
that requires medical knowledge); Layno v. Brown, 6 Vet. App. 
465, 471 (1994) (in order to be competent, the individual 
must have personal knowledge, derived from his own senses, of 
what is being attested).  

Although the medical evidence shows that the veteran was 
severely disabled due to schizophrenia, and that he had in 
the past been suicidal, the contemporaneous evidence does not 
indicate that he was suicidal on the day of his death.  His 
surviving spouse reported his death as an accident, and the 
autopsy resulted in the conclusion that the injury was 
accidental.  The appellant admits that she was not present 
when the injury occurred, so she has no first hand knowledge 
as to whether he was suicidal at that time.  See Layno, 6 
Vet. App. at 471.  She had spoken to him a few hours earlier, 
and did not indicate that he was then suicidal.  The 
affidavit from the police officer is based on the appellant's 
assertion that the veteran was suicidal at the time of his 
death, in that there is no contemporaneous evidence to that 
affect, and for that reason is not probative as to his mental 
state.
The appellant's assertion that the electrocution was a 
deliberate suicide represents mere speculation that is not 
supported by any objective evidence.  The medical evidence 
shows that the veteran died as a result of an accidental 
electrocution.  The death certificate and autopsy report do 
not indicate that the service-connected psychiatric disorder 
contributed to cause his death.  The Board finds, therefore, 
that the probative evidence shows that a service-connected 
disability did not contribute to cause the veteran's death.  
For that reason the preponderance of the evidence is against 
the appellant's claim.  See Ortiz v. Principi, 274 F.3d 1361, 
1365-66 (Fed. Cir. 2001) (the benefit of the doubt rule in 38 
U.S.C.A. § 5107(b) is not applicable if the Board has found 
that the preponderance of the evidence is against the claim).  
Service connection for the cause of the veteran's death is 
not warranted.


ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.


REMAND

DIC benefits are payable if the veteran's death was not due 
to his own willful misconduct and if he received, or was 
entitled to receive, compensation at the time of his death 
for a service-connected disability that was continuously 
rated totally disabling for a period of 10 or more years 
immediately preceding his death.  38 U.S.C.A. § 1318; 
38 C.F.R. § 3.22 (1990).

In the February 1992 rating decision the RO found that the 
appellant, on behalf of her minor children, was entitled to 
DIC benefits because the veteran was rated as totally 
disabled for 10 years prior to his death.  In the June 1992 
rating decision the RO determined that that finding was 
clearly and unmistakably erroneous, in that the total rating 
had only been in effect since August 1982.  The RO then 
terminated the DIC entitlement effective in November 1, 1992.  
The appellant has appealed the termination.

The appellant contends that the veteran should have been 
entitled to a total disability rating for his service-
connected psychiatric disorder for 10 years prior to his 
death.  His disability was rated as 100 percent disabling 
until May 1973, when it was reduced to 70 percent.  In August 
1982, his custodian claimed entitlement to an increased 
rating on his behalf.  In a March 1984 rating decision, the 
RO increased the rating to 100 percent, effective with the 
date of the August 1982 claim.  The RO did not, however, 
obtain the veteran's VA treatment records in order to 
determine whether the criteria for a higher rating were met 
prior to August 1982.  See 38 C.F.R. § 3.400(o).

According to the law in effect when the appellant's claim for 
DIC benefits was filed in June 1991, she is entitled to an 
independent determination as to whether the veteran was 
"entitled to receive" compensation based on a total rating 
for the 10 years immediately preceding his death.  See 
Carpenter v. West, 11 Vet. App. 140 (1998), appeal dismissed 
228 F.3d 1379 (Fed. Cir. 2000).  The RO has not yet addressed 
that issue.  The Board finds, therefore, that remand of this 
issue is required.

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, 
this issue is remanded for the following:

1.  Inform the appellant of the evidence 
needed to establish entitlement to a 
100 percent rating for the veteran for 
the 10 years prior to his death.  

2.  Obtain the veteran's VA treatment 
records from May 1981 to August 1982.

3.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, 
adjudicate the issue of whether the 
veteran was "entitled to receive" a 
100 percent rating for the 10 years prior 
to his death in June 1991.  If the 
benefit sought on appeal remains denied, 
provide the appellant and her 
representative a supplemental statement 
of the case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


